NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 23, 2015 
                                Decided February 26, 2015 
                                              
                                          Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 14‐2318                                      Appeal from the   
                                                 United States District Court 
UNITED STATES OF AMERICA,                        for the Southern District of Indiana, 
      Plaintiff‐Appellee,                        Indianapolis Division. 
                                                  
      v.                                         No. 1:13‐cr‐00174‐01‐TWP‐MJD 
                                                  
MICHAEL A. HIERS,                                Tanya Walton Pratt, 
      Defendant‐Appellant.                       Judge. 
 
                                        O R D E R 

        Authorities viewed recent photographs of felon Michael Hiers—posted on the 
Facebook page and website of a known white supremacist—holding a handgun and 
machete while dressed in Ku Klux Klan attire and standing before a Confederate flag. 
After a search warrant was secured for Hiers’s home in Kokomo, Indiana, federal agents 
recovered a loaded handgun with an obliterated serial number.   
         
        Hiers pleaded guilty to possessing a firearm as a felon. See 18 U.S.C. § 922(g). The 
district court calculated a total offense level of 25 and criminal‐history category of IV, 
yielding a guidelines imprisonment range of 84 to 105 months. Hiers urged the court to   
dispense with imprisonment and sentence him to intermittent confinement, a halfway 
No. 14‐2318                                                                             Page 2 
 
house, or home detention, but the court decided that 84 months in prison was the 
appropriate sentence.   
         
        Hiers filed a notice of appeal, but his appointed lawyer asserts that the appeal is 
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Hiers 
opposes that motion. See 7TH CIR. R. 51(b). Counsel has submitted a brief that explains 
the nature of the case and addresses points that an appeal of this kind might be expected 
to involve. Because the analysis in counsel’s brief appears to be thorough, we limit our 
discussion to the issues identified in that brief and in Hiers’s opposition. See United 
States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 
(7th Cir. 1996).   
         
        Counsel tells us that Hiers would like his guilty plea set aside. In his Rule 51(b) 
response, Hiers does not identify a specific reason, and counsel has spotted only one 
minor fault made during the plea colloquy: The district court did not inform Hiers about 
the possibility that his gun would be forfeited. See FED. R. CRIM. P. 11(b)(1)(J). Counsel 
correctly concludes, however, that challenging the plea colloquy based on that one 
omission would be frivolous because it did not affect Hiers’s substantial rights. See FED. 
R. CRIM. P. 11(h). Hiers knew that he faced the possibility of forfeiture because the 
indictment notified him of the government’s intent to seek forfeiture of the firearm 
seized during the search of his home, as required by 18 U.S.C. § 924(d)(1). Moreover, the 
plea colloquy was otherwise thorough, assuring us that Hiers’s plea was knowing and 
voluntary. See United States v. Konczak, 683 F.3d 348, 349–50 (7th Cir. 2012); United 
States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003). The district court explained the 
elements of the charge, the statutory maximum penalty that Hiers faced (10 years, 
see 18 U.S.C. § 924(a)(2)), the role of the sentencing guidelines and the judge’s discretion 
in applying them, and the trial rights Hiers was waiving by entering his guilty plea, 
see FED. R. CRIM. P. 11(b)(1). The court also ensured that Hiers’s guilty plea was made 
voluntarily and supported by an adequate factual basis. See FED. R. CRIM. P. 11(b)(2), (3).   
         
        Counsel next considers whether Hiers could argue that his 84‐month prison 
sentence is substantively unreasonable. That term—at the low end of the properly 
calculated guidelines range—is presumed reasonable on appeal. See United States v. Rita, 
551 U.S. 338, 347 (2007); United States v. Banks, 764 F.3d 686, 690 (7th Cir. 2014); United 
States v. Boroczk, 705 F.3d 616, 623 (7th Cir. 2013). Neither counsel nor Hiers has 
identified a persuasive reason to disturb that presumption. Hiers contends that the 
presumption is rebutted because, in his view, the district court did not give enough 
weight to his explanation that the handgun was needed for protection or his assertion 
No. 14‐2318                                                                               Page 3 
 
that he reformed after his last felony conviction 18 years earlier. But the district judge 
was not required to accept these arguments in mitigation, see United States v. Lucas, 
670 F.3d 784, 793 (7th Cir. 2012), and she adequately explained why she rejected them: 
Hiers’s assertions are belied by the photos depicting him standing before a Confederate 
flag in white supremacist garb with a gun and machete, images far afield from those of 
someone forced to arm himself to protect his family.   
         
          Counsel next considers whether Hiers could challenge a special condition of 
supervised release that would have required him to submit to unlimited searches by his 
probation officer. Counsel explains, however, that this potential argument has become 
moot, and thus frivolous, because of recent events. After entry of judgment, the parties 
concluded that this condition was overly broad and jointly moved the district court to 
narrow this special condition by limiting the probation officer’s search authority to 
situations where there is reasonable suspicion that Hiers violated a condition of 
supervised release or engaged in unlawful conduct. The court granted that motion and 
amended the judgment in December 2014, mooting an appellate claim based on the 
original condition. See Chafin v. Chafin, 133 S. Ct. 1017, 1023 (2013). 
         
        Lastly, Hiers proposes to argue that the district judge, who is African American, 
should have recused herself under 28 U.S.C. § 144 because, he says, the judge could not 
have been impartial in sentencing a white supremacist. But Hiers did not raise this issue 
in the district court, and it would be frivolous to argue that it was plain error for the 
district judge to remain on the case. See United States v. O’Malley, 739 F.3d 1001, 1008 (7th 
Cir. 2014). Indeed, nothing in the record reflects any personal animus or malice to rebut 
the presumption that “judges rise above any potential biasing influences.” Tezak v. 
United States, 256 F.3d 702, 718 (7th Cir. 2001); see Liteky v. United States, 510 U.S. 540,   
555–56 (1994); Withrow v. Larkin, 421 U.S. 35, 47 (1975); United States v. Balistrieri, 779 F.2d 
1191, 1201 (7th Cir. 1985).   
 
        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.